                           Case 1:19-cv-11234-ADB Document 1-3 Filed 06/03/19 Page 1 of 6




                                                      Commonwealth of Massa1=husetts
               SUFFOLK, $5.                                                     TRIAL COURT or-THE COMMONWEALTH
                                                                                SUPERIORCDURTDEPclAfTMEf•ff.               b1 ")() 3 ,..,..--
                 (\1,oV\ ~-!\qt       f   f'v,   (o\ll) ~ [.}11'\.? L.L (...
                                                                                c1v1L Doct<ET No.     _1!iLlL
                                                                                                        (V                         1        t: ·
                _ _ _ _ _ _ _ _ _, PLAINTIFF(S),

                V.   fl._V,,llj VVIOV\1      12 &;;,toA JJ
                -~-~-------,-.,., DEFENDANT(S)
                                                                       SUMIVl □ ws        ·            5"o>" t1Jg.el,\A<ll\+ Of\,ve,
               THIS SUMMONS IS DIRECTED TO               12.ci.~i¾P ,\+ .ti;::O(vwo,,oli                . (Defendant's name)
                                                                                                                                    \'i-\,-,lrf\:;1Vl'J \JI
                                                                                                                                                      ·
                                                                                                                                          p(w-,J '1 IV'l "'-·, e,
               YQUijXB    being sued, The Plalntiff(s) named above has started a lawsuit against you. A copy of the
               Plai11tlff's'Cti'ffi/l'lal11fflled ag.alnst you Is attached to this summons and the orfginal complaint has been                   l i;1-i,o
               f.lled In the ,b J~;h!i\'¢. b,J,f:i!lt:~[ .-. Court. YOU MUST ACT PROMPTLY TO PROTECT YOUR RIGHTS.

      1.      Y\JU "1_ust respond to this lawsuit in writing within zo days. If you do' not r~spond, the court may decide
              the case agalnsfyou and aware! the Plaintiff everything ask~d for In the comp(aint. You will also lose'the
              opportunity to tell your ~Ide of the story, You must respond to this lawsuit In writing even if you expect
             .to resolVe•thls matter with the-Plaintiff,, If you need more lime to ~espQnd, y11u may request an
              eKtenslo n of time-in writing-from the Court.·--- - - - -----
     2,     · How to Respo.nd. To respond to this lawsult,.you must Illa a written resP.onse with the court and mail a
              copy to the Plaintiff's Attorney (or tj,e Plaintiff, lf unrepresented), You can do this by:          --
         a. Fllihg.1/il'4f signed original response'wlth the Clerk's Office for □vii Business, '/l;,:P,:~ti(l<e. Court, 3 P-ev1o1,\o~"k,                      ~.
goJkiA1 (Y\fe O~(ey!f ,[address), by maH or In person, AND . . ..                          , ···· - '
           b, Delivering. o. r.(8/1·•···jllng.. a .co~/,/.:o·l·!<'ou.r (ElsP,.6j1.je tot e Plaln11~(sAttgrn~/Plaintlff at the following
               address:      ij/;..~<1;(,!.iJ, V¢"!¼WCI \J{,                            .,,,.. ~!c,,,...J,. J~,, 1$oHllA, }A.A o'L!l"'(
     3,        What to Include in your response. An "Answer" rs one type of response to a Complaint. Your Answer
               must state whether you agree or disagree with the fact(s) alleged In each paragraph of the Complaint.
               Some defenses, called afflimatlve defenses, must be stated I~ your Answer or you may'lose your right to
               use them in court. If you have any claims against the Plaintiff (referred ta as counterclaims) that are
               based on·the same facts or transaction described in the Complaint, then you must include those cla'lms
              In your Answer. o.therwlse, you may lose your right to sue the Plaintiff about anything related to this
              lawsuit. If you want to have your case heard by a Jury, you must specifically request a Jury trial In your
              A~swer or In a written i:lemand for a Jury trial that you must send to the other side and file with the ·
              court no more than 10 days after sending your Answer. You can also respond to a Cqmplalnt by filing a
              "Motion to Dismiss," If you believe that the complaint )s legally Invalid or legally Insufficient. A Motion
              to Dismiss must be based on one of the legal deficiencies or reasons listed under Mass. R. Civ. P. 12, If
              you are filing a Motion to Dismiss, you must also comply with the flling procedures for "Civil M~tionf
              de.scribed In the rules of the Court In which the cpmplaint was filed, available at
              www.mass.gov.courts/case-legal-res/rujes of tourt.




                                                                 .,
                                                                                                                                                                I
     Case 1:19-cv-11234-ADB Document 1-3 Filed 06/03/19 Page 2 of 6
                                                                                            \

                        COMMONWEALTH OF MASSACHUSETTS

       SUFFOLK COUNTY, ss                                          SUPERIOR COURT
                                                                   CIVIL ACTION NO.

                                            )
       Mon Ethos Pro Consulting, LLC,       )
             Plaintiff                      )
       v.                                   )
                                            )
       Raymont Edmonds,                     )
            Defendant                       )


                                        COMPLAINT

                                            Parties

       1.      The Plaintiff, Mon Ehtos Pro Consulting, LLC ("MEPC"), is a

Massachusetts limited liability company with its principal place of business at 63 Summit

Avenue, Winthrop, Suffolk County, Massachusetts.

       2.      TheDefendant,.Raymont.Edmonds ("Edmonds")isan individual residing

at 505 Ridgemont Drive, Pittsburgh, Pennsylvania. Edmonds agreed that "any

controversy arising under this Agreement shall be adjudicated under the jurisdiction of a

competent court within the State of Massachusetts."

                                                Facts

       3.      MEPC and Edmonds entered into a five year exclusive contract dated

August 9, 2018 ("Edmonds Contract"). The next day, on Augnst 10, 2018, MEPC issued

an extensive press release, to dozens of news outlets, promoting Edmonds, his success

and abilities. An example of the press release can be found at www.abc-

7.com/story/3886l989/pro-athlete-raymont-edmonds-signs-with-mon-ethos-pro.




                                             1
Case 1:19-cv-11234-ADB Document 1-3 Filed 06/03/19 Page 3 of 6
     Case 1:19-cv-11234-ADB Document 1-3 Filed 06/03/19 Page 4 of 6                             \



       4.      Pursuant to the Edmonds Contract, MEPC was engaged, among other

things, as Edmonds' "exclusive talent agency for a period of five years from date hereof

to negotiate contl:acts for the rendition of [Edmond's] professional services as an artist or

otherwise in the fields of business, fashion, art, bodybuilding, motion pictures, legitimate

stage, television, social media. press, advertising, and other fields of sports and/or

entertainment." MEPC was hired to "promote [Edmonds'] career and to do all the things

necessary and desirable to promote [Edmonds'] career and earnings therefrom."

       5.      Edmonds agreed that MEPC "may publicly represent [itself] as

[Edmonds'] exclusive manager, and for the purposes of this Agreement, [Edmonds

granted MEPC] the right to use [Edmonds'] likeness, photograph, and approved

biographical material and the like as in [MEPC's] reasonable discretion shall be

advisable."

       6.      As compensation for its services, MEPC is entitled to receive from

Edmonds "30 Percent (30%) of one hundred percent (100%) of [Edmond's] "Gross

Earnings." The term "Gross Earnings" refers to "the total of all earnings, whether in the

form of salaries, earnings, fess, bonuses, royalties, advances against royalties,

sponsorship fees, endorsement fees, residuals, deferred compensation, any and all

payments in connection with [Edmonds'] services and or talent, interest, shares of profits,

or any other kind or type of income which is reasonably related to my career."

       7.      Edmonds also 1ogreed to "indemnify and hold [MEPC] hru:mless from any

and all claims and from any and all loss, damage, liability or expense, including cost of

suit ru1d reasonable attorneys foes, resulting from or arising out of the breach of any

agreement, representation or warranty made by [Edmonds] herein."


                                               2
             Case 1:19-cv-11234-ADB Document 1-3 Filed 06/03/19 Page 5 of 6




        8.      Edmonds agreed "to pay [MEPC] in perpetuity, compensation following

the expiration or termination of this Agreement with respect to any and all engagements,

contracts and agreements, or eKtensions or amendments thereto, entered into during the

Tenn or offers initiated or negotiated during the Term and consummated or executed

within three (3) months follo"'ing the expiration of the Term hereof."

       9.       Edmonds has b:eached the Edmonds Contract by, among other things,

attempting to unilaterally terminate the Edmonds Contract when he has absolutely no

right to terminate it. Moreover, MEPC has learned that Edmonds has a sponsorship with

American Made Nutrition ("A_\11\1"). Edmonds has refused to tender to MEPC its 30% of

the AMN sponsorship fee. Echnonds is attempting to extract concessions from MEPC

that he is not entitled and is forcing MEPC to file suit to recover fees rightfully owed to

it.

       10.      Upon information and belief, Edmonds has secured other deals wherein

MEPC would be entitled to its fee but Edmonds has failed to pay MEPC.

                                         COUNTI

                                  ,m1~each.of,Contracf)
       11,      MEPC repeats and realleges the above paragraphs.

       12.      MEPC and Edrr_onds entered into the Edmonds Contract.

       13.      Through his actions above, Edmonds breached the Edmonds Contract.

       14,      As a result of Edmonds breach, MEPC suffered damages.




                                             3
Case 1:19-cv-11234-ADB Document 1-3 Filed 06/03/19 Page 6 of 6



                                  The Plaintiff,
                                  Mon Ehtos Pro Consulting, LLC,
                                  By her attorney,




                                   1<nl'!ltl'W, pCTb41df.; Bl30# 567p23
                                  Dunbar Goloboy, LLP
                                  197 Portland Street, 5th Floor
                                  Boston, MA 02114
                                  (617) 244-3550 (telephone)
  Dated; September 11, 2018       (617) 248-9751 (facsimile)




                              5
